t c memo united_states tax_court robert m galvin and christine galvin petitioners v commissioner of internal revenue respondent docket no 1994-02l filed date robert m galvin and christine galvin pro sese john m tkacik jr for respondent memorandum opinion haines judge the petition in this case was filed in response to the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether there was an abuse_of_discretion in the determination that collection action could proceed for and years in issue unless otherwise indicated all section references are to the internal_revenue_code for the relevant year amounts are rounded to the nearest dollar background all of the facts have been stipulated the stipulated facts and the attached exhibits are incorporated herein by this reference petitioners resided in port clinton ohio at the time they filed their petition at the time of filing the petition petitioner robert m galvin mr galvin wa sec_75 years old and in poor health mr galvin had practiced law for years petitioners entered into six installment agreements to pay their unpaid tax_liabilities on which they defaulted by failing to make required_payments and to timely pay other tax_liabilities on date petitioners submitted to respondent form 433-a collection information statement for individuals based upon the income and expense information provided by petitioners respondent determined that dollar_figure per month could be paid petitioners rejected the proposal on date a final notice--notice of intent to levy and notice of your right to a hearing was sent to petitioners the taxes owed as set forth in the final notice including additions to tax penalties and statutory interest were as follows year assessed liability dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date petitioners filed form request for a collection_due_process_hearing a hearing was conducted on date with appeals officer douglas kane mr kane based upon supplemental income and expense information provided by petitioners mr kane reduced the payment required from dollar_figure to dollar_figure per month on date petitioners sent respondent a letter offering dollar_figure per month until the expiration of the statutory period of collection the earliest statutory period of collection was set to expire during on date respondent sent a letter which rejected the dollar_figure per month offered by petitioners and proposed a dollar_figure per month payment for years mr kane stated in the letter i do believe that i could justify reducing the number of years that payments would be made on an installment offer_in_compromise this would be based on your age health and the age of the tax_liabilities mr kane and mr galvin also met on date to discuss collection alternatives the dollar_figure offer made by mr kane was not accepted and mr galvin offered no other collection alternatives on date a notice_of_determination was sent to petitioners which stated it has been determined that the proposed levy action is sustained the internal_revenue_service has complied with code and procedural requirements in collecting the tax the only issue that you raised was that you could not pay dollar_figure per month that was determined by the revenue_officer to be required after updating your income and expense information it was determined that payments of dollar_figure per month would be required the problem is that some of your expenses do not fall within the irs allowable expense guidelines these include tuition and related expenses for your children and credit card debt payments an installment_agreement is not possible because payments of even dollar_figure per month would never fully pay the liabilities the irs can only grant an installment_agreement that provides for full payment within the statutory period for collection an installment offer_in_compromise was discussed in detail but you have not pursued this alternative the proposed levy action is therefore sustained on date petitioners filed a petition for lien or levy action under code sec_6320 or sec_6330 on date petitioners filed an amended petition for lien or levy action under code sec_6320 or sec_6330 which stated i have eleven children aged to six have college degrees two are close to degree completion all are taxpaying citizens and student_loan paying citizens in some cases my indirect contribution to tax coffers is large and ongoing most of our funds help our children who with student loans and in spite of work need help with emergencies and medical matters etc these aren’t allowable with you but they are real this month one my sic paychecks paid for my youngest daughter’s deductible car insurance in order for her to obtain her car back from repairs after an accident not her fault and her car insurance she has a child goes to college work and daycare you may not call this a necessity i do sic my petition for relief is simple declare this account uncollectible the amended petition also stated that the levy or enforcement of lien would be punitive and destructive to taxpaying citizens and their family at a loss not a gain to the federal government prior to the issuance of this opinion the court held a conference call with the parties to determine whether a settlement could be reached it became apparent to the court that settlement could not be reached discussion petitioners do not dispute that the amount of taxes owed additions to tax penalties and statutory interest assessed are correct where the validity of the underlying tax_liability is not properly at issue we review respondent’s determination for abuse_of_discretion 114_tc_604 114_tc_176 from our review of the record we conclude mr kane attempted to help petitioners substantially by offering a reasonable payment amount with reasonable payment terms to satisfy substantial tax_liabilities after appropriately applying the procedures available to petitioners pursuant to sec_6330 petitioners are entitled to only one hearing during which they may raise any relevant issue relating to the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 c a respondent in fact held two hearings with petitioners the first on date with both petitioners present and the second on date with only mr galvin present petitioners have on six different occasions defaulted on installment agreements entered into with respondent for the years in issue we conclude mr kane’s rejection of petitioners’ offer to pay dollar_figure per month to satisfy tax_liabilities in excess of dollar_figure was reasonable respondent’s proposal for an offer_in_compromise to pay dollar_figure per month for a 2-year period to fully satisfy petitioners’ tax_liabilities for the years in issue was based upon income and expense figures provided by petitioners and was computed under the guidelines provided in the internal_revenue_manual we reviewed respondent’s computations and conclude that they are reasonable mccorkle v commissioner tcmemo_2003_34 schulman v commissioner tcmemo_2002_129 the passage of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_764 which added sec_7122 to the code resulted in the issuance of new regulations substantially changing offer-in- compromise procedures found in sec_7122 the traditional grounds for compromise had been doubt as to liability and doubt as to collectibility sec_301_7122-1 and proced admin regs offers in compromise can now be considered for the promotion of effective tax_administration if collection of the full amount of the liability creates an economic hardship sec_301_7122-1 proced admin regs the addition of this category allowed factors such as advanced age and serious illness to be considered to determine if economic hardship existed administration internal_revenue_manual cch sec_5 at big_number in addition the internal_revenue_service announced it would allow in appropriate cases a short-term payment option that gives taxpayers up to years to pay the entire amount offered administration internal_revenue_manual cch sec_5 at big_number mr kane properly applied these procedures to arrive at the proposal offered to petitioners petitioners’ challenges to the appropriateness of the collection action were based upon mr galvin’s poor health and the possibility that he would be unable to continue to work mr kane took these factors as well as the age of the tax_liabilities into consideration in making respondent’s proposal petitioners have not presented any evidence or persuasive arguments to convince us that respondent abused his discretion see black v commissioner tcmemo_2002_307 as a result we hold the issuance of the notice_of_determination was not an abuse of respondent’s discretion and respondent may proceed with collection in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
